UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2013 Gateway Energy Corporation (Exact name of registrant as specified in its charter) Delaware 000-06404 44-0651207 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1415 Louisiana Street, Suite 4100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (713) 336-0844 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Explanatory Note On February 13, 2013, Gateway Energy Corporation (the “Company”) closed and funded three transactions in order to improve the Company’s financial condition and liquidity. As previously disclosed, on December 12, 2012, Gateway Pipeline USA Corporation (“GPUC”), a wholly owned subsidiary of the Company, entered into an asset sales agreement (the “ASA”) with GEC Holding, LLC (now known as FMP Holdings, LLC, the “Buyer”), pursuant to which GPUC agreed to sell certain assets, including certain pipelines and pipeline facilities located in Guadalupe and Shelby Counties, Texas, Miller County, Arkansas and Pettis County, Missouri, as well as certain surface contracts, commercial contracts and records related to the operation of the facilities (the “Assets”), to the Buyer for $1,100,000. Closing of the ASA was conditioned upon the entry of the Company into an agreement with Meridian Bank Texas (“Meridian Bank”), in connection with its loan agreement dated December 7, 2009, as amended April 5, 2011, October 31, 2011 and December 9, 2011 (the “Loan Agreement.”). Separately, the Company entered into a subscription agreement (the “Subscription Agreement”) with GreyCap Energy LLC (“GreyCap”), as further described below. The foregoing description of the Asset Sales Agreement is qualified in its entirety by reference to the full text of the Asset Sales Agreement, which is filed with this Current Report on Form 8-K as Exhibit 10.1. Item 1.01 Entry into a Material Definitive Agreement. Fifth Amendment to Loan Agreement In connection with the sale of the Assets and the closing of the ASA, accepted and agreed to on February 7, 2013 and effective as of January 30, 2013, the Company, Gateway Pipeline Company (“GPC”), Gateway Offshore
